The motion is referred to the court that rendered the decision on the motion decided September 22, 1941. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ. .Motion for resettlement of order denied, without costs. On the court’s own motion, the decision of this court handed down on *1037September 22, 1941 [See ante, p. 966], is hereby amended to read as follows: Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied, on the ground that the appeal could have been taken as a matter of right. Present — Johnston, Adel, Taylor, and Close JJ.; Lazansky, P. J., not voting.